internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-126772-01 date date legend taxpayer d1 d2 d3 dear this letter responds to a letter dated d1 and supplemental information submitted on behalf of taxpayer requesting a ruling on the appropriate asset class of revproc_87_56 1987_2_cb_674 for certain depreciable_property which were placed_in_service by taxpayer during taxable years d2 and d3 facts taxpayer represents that the facts are as follows taxpayer is a limited_liability_company engaged in the business of providing drilling fluid products to the oil_and_gas drilling industry specifically taxpayer is a developer manufacturer and marketer of drilling and completion work-over fluids taxpayer’s domestic customers all of which are unrelated to taxpayer as the term related is defined in sec_267 of the internal_revenue_code are primarily energy companies that engage in the exploration development and production of natural_gas crude_oil and natural_gas liquids taxpayer does not have an ownership_interest in oil or gas wells nor does taxpayer engage in the drilling of such wells drilling fluid is used by taxpayer’s domestic customers to perform several functions in the rotary drilling process during the drilling process the drilling fluid is circulated through the wellbore to bring cuttings out of the wellbore and to the surface drilling fluid also is used to cool and lubricate the drill bit to protect against blowouts that is uncontrolled flow of gas and or oil by holding back subsurface pressures and to deposit a mud cake’ on the wall of the bore hole to prevent loss of fluids within the formation drilling fluid is commonly referred to as drilling mud plr-126772-01 drilling fluid is a chemical mixture manufactured by combining the minerals bentonite and or barite and other specialized chemicals with water synthetic fluids diesel or mineral oils and brines to maximize drilling efficiencies for the specific geophysical conditions encountered by taxpayer’s customers taxpayer must determine the exact chemical composition of a particular drilling fluid to be manufactured the proper chemical mixture of elements blended to the proper weight ensures maximum efficiency and safety during the drilling process specifically the chemical mixture that taxpayer produces includes bentonite to increase the viscosity of the drilling fluids barite to increase the density of the drilling fluid that controls formation pressures organic acid-based chemicals that minimize the effects of down- hole contaminants caustic soda to increase the ph of the drilling fluids in order that organic acids solubilize and various other chemicals to minimize the leakage of the drilling fluid into permeable formations and to make the drilling fluid more compatible with the formation being drilled after the blending process is complete a sample of the drilling fluid is tested to ensure compliance with specifications and the drilling fluid is normally shipped to the well sites of taxpayer’s customers completion work-over fluids are used by taxpayer’s customers during completion and work-over to control formation pressure and to reduce or eliminate certain types of formation damage well completion occurs when permanent equipment is installed for the production of oil or gas in a newly drilled well work-over operations occur with respect to a completed well to restore maintain or improve production the process to create completion work-over fluids is similar to the process for manufacturing drilling fluid after reviewing the customer’s needs in the planned completion or work-over operation taxpayer adds chemicals brines and other direct materials to blending pits to create a product with the desired characteristics the following are some of the items added to the base fluids saltwater crude_oil frac fluids acids and other treatment chemicals completion work-over fluids are typically salt-based liquids that have been blended in various ratios to achieve a specific density and specific crystallization point in addition taxpayer manufactures formate-based blends which typically consist of either potassium formate or sodium formate or a combination of the two taxpayer has plant facilities which produce the drilling and completion work-over fluids and does not lease these plant facilities to others for their use the facilities principally are composed of a series of tanks with special foundations manifolds and walkways the three types of taxpayer’s plants are liquid mud plants completion work-over plants and bulk storage facilities taxpayer represents that during taxable_year ending d2 taxpayer placed_in_service depreciable assets for use in its drilling and completion work-over fluids operations including but not limited to the following pipe bridges disposal lines platforms walkways foundations pumps compressors tanks dust collectors filters and agitators rulings requested plr-126772-01 taxpayer requests the following ruling taxpayer’s business activity of producing drilling and completion work-over fluids is described in asset cla sec_28 manufacture of chemicals and allied products of revproc_87_56 law and analysis the depreciation deduction provided by sec_167 for tangible_property placed_in_service after generally is determined under sec_168 this section prescribes two methods_of_accounting for determining depreciation allowances one method is the general depreciation system in sec_168 and the other method is the alternative_depreciation_system in sec_168 under either depreciation system the depreciation deduction is computed by using a prescribed depreciation method recovery_period and convention for purposes of either the general depreciation system or the alternative_depreciation_system the applicable_recovery_period is determined by reference to class_life or by statute the term class_life is defined in sec_168 as meaning the class_life if any that would be applicable with respect to any property as of date under sec_167 determined without regard to sec_167 and as if the taxpayer had made an election under sec_167 as in effect on the day before the date of enactment of the revenue reconciliation act of former sec_167 provided that in the case of a taxpayer who elected the asset_depreciation_range adr system of depreciation the depreciation allowance was based on the class_life prescribed by the secretary that reasonably reflected the anticipated useful_life of that class of property to the industry or other group sec_1_167_a_-11 of the income_tax regulations provides rules for classifying property under former sec_167 property is included in the asset_guideline_class for the activity in which the property is primarily used_property is classified according to primary use even though the use is insubstantial in relation to all of the taxpayer’s activities the class lives of property subject_to depreciation under sec_168 are set forth in revproc_87_56 this revenue_procedure divides assets into two broad categories asset classes dollar_figure through that consist of specific depreciable assets used in all business activities and asset classes through that consist of depreciable assets used in specific business activities an asset that falls within both an asset category that is asset classes dollar_figure through and an activity category that is asset classes through would be classified in the asset category see 111_tc_105 revproc_87_56 prescribes that asset cla sec_28 manufacture of chemicals and allied products includes assets used to manufacture basic organic and inorganic chemicals chemical products to be used in further manufacture such as synthetic fibers and plastics materials and finished chemical products this asset class includes assets used to further process man-made fibers to manufacture plastic film and to plr-126772-01 manufacture nonwoven fabrics when such assets are located in the same plant in an integrated operation with chemical products producing assets this asset class also includes assets used to manufacture photographic supplies such as film photographic paper sensitized photographic paper and developing chemicals this asset class includes all land improvements associated with plant site or production processes such as effluent ponds and canals provided such land improvements are depreciable but does not include buildings and structural_components as defined in sec_1_48-1 asset cla sec_28 does not include assets used in the manufacture of finished rubber and plastic products or in the production of natural_gas products butane propane and by-products of natural_gas production plants property included in asset cla sec_28 has a class_life of years the standard industrial classification manual sic published by the office of management and budget can provide insight into the determination of the proper asset class of revproc_87_56 in which property used in a particular business activity should be placed however care should be exercised because the sic differs considerably from the classification techniques used in and depreciation concepts of revproc_87_56 for example while the sic has precise categorization by primary business activity using language very similar to that found in revproc_87_56 revproc_87_56 departs dramatically from the categorization scheme in the sic by establishing separate asset classes for certain specific property ie asset classes dollar_figure through used in all business activities ie asset classes through in the sic establishments primarily engaged in manufacturing drilling mud are classified in major group chemicals and allied products the sic does not include any reference to manufacturers of completion work-over fluids while the terms manufacturing and production are not defined in sec_168 the definitions of these terms in sec_1_48-1 for purposes of the investment_credit allowed by former sec_38 are useful sec_1_48-1 provides in part that the terms manufacturing and production include the making of property by changing the form of an article or by combining or assembling two or more articles in revrul_74_204 1974_1_cb_11 the service ruled that a fuel blending operation at an oil storage terminal facility is manufacturing or production as defined in sec_1_48-1 the blending of no oil and no oil to obtain no oil a product whose characteristics and uses are different from the other two is the making of property by changing the form of an article or by combining or assembling two or more articles see 52_tc_68 aff’d per curiam 427_f2d_164 2d cir which reached the same conclusion on this issue similarly taxpayer’s operations of creating drilling and completion work-over fluids can be viewed as manufacturing or production activities as they involve the combining or mixing of two or more substances to produce substances with entirely different characteristics conclusions plr-126772-01 accordingly based solely on the representations and relevant law and analysis as set forth above we conclude that taxpayer’s business activity of producing drilling and completion work-over fluids is described in asset cla sec_28 manufacture of chemicals and allied products of revproc_87_56 thus taxpayer’s depreciable assets are includible in asset cla sec_28 except the depreciable assets includible in asset classes dollar_figure through and any other sec_1250 property eg nonresidential_real_property however any depreciable land improvements associated with taxpayer’s plant sites or production processes are includible in asset cla sec_28 rather than asset class no opinion is expressed or implied regarding the application of any other provisions of the code specifically no opinion is expressed or implied concerning whether taxpayer’s property is sec_1245 property sec_1250 property or a depreciable land improvement or whether taxpayer’s land improvements are associated with taxpayer’s plant sites or production processes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to taxpayer’s authorized representatives we are also sending a copy of this ruling to the industry director natural_resources and construction lmsb sincerely kathleen reed acting chief branch office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of sec_6110
